Per Curiam.
This is an appeal from the judgment of the trial court modifying an order of child support.
The plaintiff has failed to present either a written memorandum of decision or a transcribed copy of an oral decision signed by the court, stating its decision on the issues in the case and, if there were factual findings, the factual basis for its decision. The plaintiff, as appellant, has the responsibility to provide this court with an adequate record for review. Practice Book § 4061; DeMilo v. West Haven, 189 Conn. 671, 681, 458 A.2d 362 (1983); Holmes v. Holmes, 32 Conn. App. 317, 319, 629 A.2d 1137, cert. denied, 228 Conn. 902, 634 A.2d 295 (1993); Connecticut Bank & Trust Co., N.A. v. Linsky, 32 Conn. App. 13, 15, 627 A.2d 954 (1993); Augeri v. Planning & Zoning Commission, 24 Conn. App. 172, 178, 586 A.2d 635, cert. denied, 218 Conn. 904, 588 A.2d 1383 (1991). “This court recently noted that we cannot render a decision without first having ‘specific findings of fact to determine the basis of the court’s ruling.’ State v. Rios, 30 Conn. App. 712, 715, 622 A.2d 618 (1993).” Gelormino v. Blaustein, 31 Conn. App. 750, 751, 626 A.2d 1325 (1993). We have consistently stated that it is the responsibility of the appellant to provide an adequate record for review and we see no reason to depart from that rule. We, therefore, decline to review this matter.
The judgment is affirmed.